—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered April 21, 1998, convicting him of robbery in the first degree, robbery in the second degree (two counts), assault in the second degree, criminal possession of a weapon in the fourth degree (two counts), and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion by discharging a juror who was involved in a car accident and replacing him with the first alternate juror. The court’s telephone conversations with the discharged juror at different times during the day, in which the juror repeatedly indicated that he did not know when he would be able to return to court, support the trial court’s conclusions that the juror should be discharged and the alternate juror appointed (see, People v Page, 72 NY2d 69, 73; People v Miranda, 223 AD2d 728; People v Males, 227 AD2d 645; People v Jamison, 203 AD2d 385).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or lack merit. Bracken, J. P., Sullivan, Friedmann and Florio, JJ., concur.